Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Khaja Aliuddin, M.D.,
Khaja Aliuddin, M.D.S.C.,

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-978
Decision No. CR3021

Date: December 4, 2013

DECISION

Wisconsin Physicians Service (WPS), an administrative contractor acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), determined that the effective date for
reactivation of Medicare billing privileges for Khaja Aliuddin, M.D. and Khaja Aliuddin,
M.D.S.C. (Petitioner) was December 25, 2012. Petitioner appealed. Because Petitioner
filed his enrollment application seeking reactivation of billing privileges on December
25, 2012, and that application was ultimately approved, I affirm CMS’s determination as
to the effective date of the reactivation of Petitioner’s Medicare billing privileges.

I. Background and Procedural History

Petitioner is a physician who was enrolled in the Medicare program as a supplier.
Petitioner Exhibit (P. Ex.) 1; CMS Ex. 1. On September 14, 2011, WPS sent Petitioner a
request to revalidate (i.e., update and certify) his Medicare enrollment information with
WPS within 60 days. CMS Ex. 1. WPS’s notice stated in bold that a failure to submit a
timely and complete revalidation enrollment application may result in the deactivation of
Petitioner’s Medicare billing privileges. CMS Ex. 1, at 2.
On November 16, 2011, WPS received Petitioner’s revalidation enrollment application
through the Provider Enrollment, Chain, Ownership System (PECOS) internet-based
system. In a letter dated November 29, 2011, WPS informed Petitioner that he had 30
days to provide additional information so that his application could be approved. The
letter stated in bold that a failure to timely submit the required information “will result in
the deactivation of your Medicare billing privileges.” CMS Ex. 2.

On January 4, 2012, WPS informed Petitioner that it deactivated Petitioner’s Medicare
billing privileges (Provider Transaction Access Number (PTAN) 751940) effective
immediately because Petitioner failed to provide the information required in WPS’s
November 29, 2011 letter. WPS informed Petitioner that he could reactivate his billing
privileges by filing a revalidation enrollment application along with all supporting
information. CMS Ex. 3.

Petitioner continued to provide services to Medicare beneficiaries in 2012. P. Ex. 2.
However, it was not until December 25, 2012, that Petitioner submitted a new enrollment
application (Form CMS-855I) for revalidation through PECOS; Petitioner also sent a
ard copy of the application by mail on December 26, 2012. CMS Ex. 4. On January 7,
2013, WPS notified Petitioner that it received Petitioner’s enrollment application on
December 25, 2012; however, WPS requested additional information from Petitioner.
CMS Ex. 5. Petitioner apparently provided the required documentation and, on January
17, 2013, WPS approved Petitioner’s enrollment application to reactivate his billing
privileges with an effective date of December 25, 2012. CMS Ex. 6, at 1. WPS also
indicated that it assigned Petitioner a new PTAN and that his previous PTAN was still
deactivated. CMS Ex. 6, at 1.

By letter dated January 27, 2013, Petitioner requested that WPS reconsider its
determination as to the effective date of reactivation of billing privileges. Petitioner
stated that “[d]Jue to a misunderstanding and miscommunication, I was not able to
revalidate my billing privileges for the period of January 4, 2012 to December 24, 2012.”
CMS Ex. 7. Petitioner requested retroactive billing privileges commencing January 4,
2012. CMS Ex. 7.

On April 26, 2013, a WPS hearing officer issued a reconsidered determination upholding
WP%S’s determination that Petitioner’s effective date for Medicare billing privileges was
December 25, 2012. The hearing officer found that WPS had properly rejected
Petitioner’s incomplete November 16, 2011 revalidation enrollment application and
deactivated Petitioner for failing to provide requested information needed to complete the
revalidation application. The hearing officer stated that following deactivation,
Petitioner’s December 25, 2012 enrollment application was the one that had been
approved. The hearing officer concluded that WPS had properly determined that
December 25, 2012, was the effective date for Medicare billing privileges under the new
PTAN that was issued. CMS Ex. 9.
On June 26, 2013, Petitioner, represented by counsel, filed a request for hearing (RFH)
with the Departmental Appeals Board, Civil Remedies Division (CRD). The CRD
Director assigned this case to me. In response to my July 8, 2013 Acknowledgment and
Pre-hearing Order (Order), CMS filed a brief (CMS Br.) and nine exhibits. On
September 10, 2013, Petitioner filed a motion to compel discovery. As explained in my
September 13, 2013 Order Denying Motion to Compel, Petitioner did not have a right to
discovery because the applicable statute and regulations did not provide such a right.
Oaks of Mid City Nursing & Rehabilitation Ctr., DAB No. 2375, at 32 (2011); see also
42 U.S.C. §§ 405(b), 1395cec(h)(1)(A), (j)(8); 42 C.F.R. pt. 498; CRD Procedures § 13.
On September 16, 2013, Petitioner timely filed his pre-hearing brief (P. Br.) and two
exhibits.

In the absence of an objection, I admit CMS Exs. 1-9 and P. Exs. 1-2 into the record.
Because neither party submitted written direct testimony and both parties have sought
summary disposition of this case, I will not hold an in-person hearing in this matter. The
record is closed and I issue this decision based on the written record. Order § 11.

II. Discussion
A. Issue

Whether CMS had a legitimate basis for determining that December 25, 2012, is the
effective date for Petitioner’s Medicare billing privileges.

B. Jurisdiction
I have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(15), 498.5(1)(2).
C. Findings of Fact, Conclusions of Law, and Analysis’

The Social Security Act authorizes the Secretary of Health and Human Services
(Secretary) to promulgate regulations governing the enrollment process for suppliers.”
42 U.S.C. §§ 1302, 1395cc(j). The Secretary’s regulations provide that suppliers must
submit enrollment applications to revalidate their enrollment and to reactivate their
enrollment when the supplier’s billing privileges were deactivated for any reason other
than a failure to submit a claim within 12 months. 42 C.F.R. §§ 424.515, 424.540(b).
For suppliers that are physicians or non-physician practitioners, or physician or non-

' My findings of fact and conclusions of law are set forth in italics and bold font.

> Petitioner, as a physician, is considered a “supplier” for purposes of the Social Security
Act and the regulations. See 42 U.S.C. §§ 1395x(d), 1395x(u); 42 C.F.R. § 498.2.
physician practitioner organizations, the effective date for Medicare billing privileges is
the later date on which the supplier files an enrollment application that is subsequently
approved or first began providing services at a new location. 42 C.F.R. § 424.520(d).

1. WPS received Petitioner’s Medicare enrollment application seeking
reactivation of billing privileges on December 25, 2012, and WPS
approved this application.

Petitioner filed an enrollment application in response to a request from WPS to revalidate
his enrollment information. CMS Ex. 1. WPS deactivated Petitioner’s Medicare billing
privileges on January 4, 2012, because Petitioner failed to provide additional information
that WPS requested so that it could process the revalidation enrollment application. CMS
Ex. 3. WPS informed Petitioner that he had to file an enrollment application to reactivate
his Medicare billing privileges. CMS Ex. 3. On December 25, 2012, WPS received
Petitioner’s enrollment application via PECOS. CMS Exs. 4; 5; 9. Petitioner does not
dispute this date of receipt. P. Br. at 2. WPS approved this application on January 17,
2013. CMS Exs. 6; 9. Therefore, I find that WPS received Petitioner’s application on
December 25, 2012, and that this application was subsequently approved.

2. WPS properly concluded that the reactivation of Petitioner’s Medicare
billing privileges was effective December 25, 2012.

WPS deactivated Petitioner’s Medicare billing privileges on January 4, 2012, because
Petitioner failed to provide information necessary to process the revalidation enrollment
application Petitioner submitted to WPS on November 16, 2011. CMS Ex. 3. Once WPS
deactivated Petitioner for any reason other than failing to submit a claim during a 12-
month period,’ Petitioner had to “complete and submit a new enrollment application to
reactivate [his] Medicare billing privileges or, when deemed appropriate, at a minimum,
recertify that the enrollment information currently on file with Medicare is correct.”

42 C.F.R. § 424.540(b)(1). In the present case, WPS’s January 4, 2012 letter deactivating
Petitioner made it clear that he needed to file “a complete revalidation application,” in

> In its January 17, 2013 letter reactivating Petitioner’s Medicare billing privileges, WPS
indicated that it assigned Petitioner a new PTAN and that PTAN 751940 (Petitioner’s
original PTAN) was “End-dated on 01/04/2012 for 12 consecutive months of non-
billing.” CMS Ex. 6, at 1. Both CMS and Petitioner dispute that this was the basis for
the deactivation of Medicare billing privileges, and a review of WPS’s deactivation letter
from January 4, 2012, shows that the basis given for deactivation was a failure to provide
requested information in relation to Petitioner’s revalidation enrollment application.
CMS Br. at 5 n.2; RFH at 4; CMS Ex. 3.

order for WPS to reactivate Petitioner’s Medicare billing privileges.* CMS Ex. 3. The
fact that Petitioner was required to submit a new revalidation enrollment application is
significant because the date of filing an enrollment application directly impacts the
effective date for Medicare billing privileges. As stated in the regulations:

The effective date for billing privileges for physicians, nonphysician
practitioners, and physician and nonphysician practitioner organizations is
the later of the date of filing of a Medicare enrollment application that was
subsequently approved by a Medicare contractor or the date an enrolled
physician or nonphysician practitioner first began furnishing services at a
new practice location.

42 C.F.R. § 424.520(d). The “date of filing” is the date that the Medicare contractor
“receives” a signed enrollment application that the Medicare contractor is able to process
to approval. Caroline Lott Douglas, PA, DAB CR2406, at 5-7 (2011).° Even ifa
Medicare contractor has to request additional information from a supplier, as long as the
supplier timely submits that information and the Medicare contractor is able to approve
the application, the effective date for enrollment is the date the enrollment application
was received. See Tri-Valley Family Medicine, Inc., DAB No. 2358, at 7 (2010).

Petitioner filed his enrollment application for reactivation of his Medicare billing
privileges on December 25, 2012. Petitioner complied with WPS’s January 7, 2013
request for additional information and WPS approved the enrollment application on
January 17, 2013. See CMS Exs. 5; 6. Therefore, WPS properly determined that
Petitioner’s effective date for the reactivation of his Medicare billing privileges was
December 25, 2012.

3. The enrollment application received by WPS on November 16, 2011, is
not relevant to the determination of the effective date of the
reactivation of Petitioner’s Medicare billing privileges.

Petitioner disputes that his December 25, 2012 application was ultimately approved.
Instead, Petitioner argues that his original revalidation enrollment application, received
by WPS on November 16, 2011, was the application that was approved. Petitioner’s
theory is that WPS’s January 4, 2012 letter deactivating his Medicare billing privileges

+ A “revalidation application” is an “enrollment application” for Medicare billing
privileges. See 42 C.F.R. § 424.515 (introductory text); see also 42 C.F.R. § 424.515(a)
(applications for revalidation must meet all of the requirements for enrollment
applications in 42 C.F.R. § 424.510).

> Administrative decisions and rulings cited in this decision are accessible on the internet
at: http://www.hhs.gov/dab/decisions/index.html.
simply instructed Petitioner to submit missing information from his revalidation
application to reactivate the billing privileges. He asserts that WPS never officially
rejected his November 16, 2011 revalidation enrollment application; therefore, Petitioner
had an indefinite amount of time to provide the requested information. Petitioner states
that he eventually complied with the request for additional information in December 2012
and January 2013. Petitioner, therefore, argues that the correct effective date for the
reactivation of his Medicare billing privileges should be November 16, 2011, the date of
receipt of the original revalidation enrollment application. Petitioner supports this
argument by citing the reactivation provision in the regulations for suppliers deactivated
for non-billing for more than 12 months. Petitioner further asserts that WPS never had
the authority to convert Petitioner’s revalidation enrollment application into an
enrollment for a new PTAN, and that WPS violated Petitioner’s due process rights by
doing so. Petitioner argues that WPS should have reactivated Petitioner’s original PTAN
rather than assigning a new PTAN. But for WPS assigning a new PTAN, Petitioner
asserts, he would have been eligible to retroactively bill for services provided since
November 16, 2011. RFH at 4-5; P. Br. at 5-9.

Petitioner’s arguments are flawed. The record is clear that WPS deactivated Petitioner
for a reason other than a failure to bill Medicare for 12 months, and WPS informed
Petitioner that he must file a new revalidation enrollment application in order for WPS to
reactivate Petitioner’s billing privileges. CMS Ex. 3. Although suppliers deactivated for
failing to bill Medicare for 12 months are not required to submit an enrollment
application to obtain reactivation of billing privileges (thus permitting them to bill for
previous services provided to Medicare beneficiaries), suppliers deactivated for any other
reason must submit an enrollment application to reactivate billing privileges. See

42 CFR. § 424.540(b); John Heverin, Ph.D., ALJ Ruling 2013-6, at 6-7 (HHS CRD
March 19, 2013). The requirement to file an enrollment application subjected Petitioner
to the effective date provisions in 42 C.F.R. § 424.520(d).

Although Petitioner accepts that WPS deactivated his billing privileges, Petitioner argues
that because WPS did not formally reject Petitioner’s November 2011 revalidation
enrollment application, the application was still pending and subject to approval when
Petitioner provided the information that WPS requested in 2012 and 2013. As indicated
above, the fact that WPS deactivated Petitioner for a reason other than failing to bill
Medicare for 12 months and required the submission of a new revalidation enrollment
application to reactivate Medicare billing privileges is sufficient for WPS to apply the
effective date provisions in 42 C.F.R. § 424.520(d). However, to the extent that
Petitioner argues that WPS’s failure to formally reject his revalidation enrollment
application, received from Petitioner on November 16, 2011, is relevant, I conclude that
WPS did reject his application.

Under the regulations, CMS may reject an enrollment application if a supplier “fails to
furnish complete information on the provider/supplier enrollment application within 30
calendar days from the date of the [Medicare] contractor request for the missing
information.” 42 C.F.R. § 424.525(a)(1); see also 42 C.F.R. § 424.502 (definition of
Reject/Rejected). In the present case, on November 29, 2011, WPS requested additional
information in order to process the revalidation enrollment application that had been filed
on November 16, 2011. CMS Ex. 2, at 1. On January 4, 2012, WPS sent a notice

that stated: “Because you have not provided a complete revalidation enrollment
application(s) and all supporting documentation within 30 days of our 11/29/2011 letter,
your Medicare billing privileges are being deactivated, effective immediately.” CMS Ex.
3. Although CMS did not expressly state that it rejected Petitioner’s revalidation
enrollment application, there is no doubt from WPS’s letters that it followed the
provisions of 42 C.F.R. § 424.525 to reject Petitioner’s application. In fact, WPS’s
reconsidered determination indicates that WPS had rejected Petitioner’s application.
CMS Ex. 9. Section 424.525 does not require WPS to expressly state that the application
ad been rejected and, because suppliers have no right to appeal the rejection of an
application, there is no prejudice to Petitioner that the January 4, 2012 letter did not
expressly state that the application had been rejected. 42 C.F.R. § 424.525(d).

Finally, Petitioner argues that WPS’s assignment of a new PTAN following reactivation
of his billing privileges is tantamount to revoking his PTAN without notice or due
process. P. Br. at 8-9. Although WPS deactivated Petitioner’s Medicare billing
privileges and did not revoke them, it is significant that WPS deactivated those billing
privileges for a reason that required Petitioner to submit a new enrollment application.
Because Petitioner must essentially reenroll as a Medicare supplier in order to reactivate
is billing privileges, he cannot bill Medicare for services from the date of deactivation
until he is reactivated with a new effective date for Medicare billing privileges.
42 C.F.R. § 424.520(d). The issuance of a new PTAN reflects this. See Shalbhadra
Bafna, M.D., DAB No. 2449, at 2 n.3 (2012) (indicating that under 42 C.F.R. § 424.505,
CMS issues PTANs to suppliers when they are granted billing privileges). Petitioner
cannot bill for services provided from January 4, 2012, until December 25, 2012, unless
Petitioner is granted a limited period of retrospective billing.

4. I decline to determine whether Petitioner is entitled to a retrospective
billing period under 42 C.F.R. § 424.521(a)(1).

Petitioner requests that, if I affirm CMS’s determination concerning the effective date of
Petitioner’s Medicare billing privileges, I grant him a 30-day retrospective billing period
under 42 C.F.R. § 424.521(a)(1). Petitioner argues that he should receive retroactive
billing due to: 1) the errors WPS made in deactivating his billing privileges;

2) Petitioner’s confusion concerning the effect of the deactivation; and 3) the high quality
of services Petitioner provided to his patients during the period of deactivation. RFH at
6; P. Br. at 10.

The regulations at 42 C.F.R. § 424.521(a) state a limited retrospective period may be
permitted as follows:

Physicians, nonphysician practitioners and physician and
nonphysician practitioner organizations may retrospectively
bill for services when a physician or nonphysician
practitioner or a physician or a nonphysician organization
have met all program requirements, including State licensure
requirements, and services were provided at the enrolled
practice location for up to—

(1) 30 days prior to their effective date if circumstances precluded enrollment in
advance of providing services to Medicare beneficiaries, or

(2) 90 days [in certain emergencies not applicable to this case.]

The circumstances in the present case are similar to those in the Bafna case cited above,
and I adopt that case’s reasoning regarding this issue:

We decline to address this issue because even if denials of retrospective
billing are appealable (an issue that we do not reach), Petitioner has not
alleged that he met all of the conditions for retrospective billing, and
because nothing in the record shows that CMS or WPS denied Petitioner a
retrospective billing period when it issued its initial and reconsideration
determinations.

Bafna, DAB No. 2449, at 5. To the extent that Petitioner requests that I consider the
equities of his situation to grant retrospective billing, I am unable to do so since I have no
authority to grant equitable relief or an exemption to applicable regulations discussed
above. See US Ultrasound, DAB No. 2302, at 8 (2010); 18661CPayday.com, L.L.C.,
DAB No. 2289, at 14 (2009) (“[a]n ALJ is bound by applicable laws and regulations and
may not invalidate either a law or regulation on any ground... .”).

III. Conclusion

For the reasons explained above, I affirm CMS’s determination that Petitioner’s effective
date for Medicare billing privileges is December 25, 2012.

/s/
Scott Anderson
Administrative Law Judge
